DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 31 October 2022.
This office action is made Final.
Claims 1, 16, and 19-20 have been amended.
The art rejections from the previous office action have been withdrawn as necessitated by the amendment. 
Claims 1-5, 7-12, and 14- 23 are pending.  Claims 1, and 19-20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gersham et al (US PGPub 20160179769, pub. 6/23/2016, filed 5/6/2015), in further view of Weinberger et al (US Publication No. US 8433993 A1, 2013)
As per independent Claim 1, Gershom teaches a system comprising (Abstract, discloses a website-generating system): 
one or more processors ( [0045], discloses the system executed on a computer device); and
one or more computer-readable media, wherein the one or more computer-readable media contain instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising ( [0006]-[0007], [0045], discloses the system executed on the computer device)
obtaining a set of user content associated with a user, wherein the set of user content comprises one or more of textual information, images, or videos; categorizing the set of user content into categorized user content based on one or more classifications (0052, 0084 discloses content is imported from a social media account. This is obtaining user content. 0052 discloses the content import can be photos, videos, text. 0084 discloses determining which posts and photos are the most recent after they have been obtained. Thus, the obtained posts and photos are categorized (e.g. date/time). Thus, the obtained content is categorized based on one or more classifications.
generating a webpage based on a set of user content ([0043]-[0054], [0083]-[0085], discloses automatically creating website based on the obtained and filter/categorized user content/data and information (paragraphs [0044], [0054], [0083]-[0085]).
generating a plurality of domain name suggestions based on the set of user content ([0053]-[0064], discloses automatically generating a series of domain name suggestions based on user content/data and information ( [00054]),
transmitting a domain name lookup request for the plurality of domain name suggestions to determine a plurality of available domain name suggestions ( [0067], discloses checking the domain name suggestions for availability against a conventional WhoIs query site, and unavailable domains are filtered out from the domain name suggestions list, leaving only available domains to be displayed to the user. Note: According to Applicant’s Specification, paragraph [0081], “Once the domain name suggestions have been generated, in some embodiments, a domain name lookup request based on the domain name suggestions can be transmitted to one or more domain name registrars, registries, and/or resellers to determine availability (e.g., to the registrar 140). Once a response is received to the domain name lookup request, in some implementations, domain name suggestions that are not available can be removed from a list of domain name suggestions”.  Therefore, Examiner interprets “a domain name lookup request” as “checking domain name suggestions for availability” as Gershom suggested in paragraph [0067])
providing the webpage and the plurality of available domain name suggestions based on the request ( [0052]-[0054], [0067], [0076], [0080], discloses providing the created the website (paragraph [0052]-[0053], [0080]) and the available domain name suggestions to the user (paragraph [0067]),
Furthermore, 0085 of Gersham discloses display the most `liked` and most viewed on the webpage of the imported content. As stated in 0084, the most recent posts and photos were obtained and being the system determined which posts and photos were determined/categorized. 0085 discloses determining which posts/photos obtain had the most liked and most viewed. This can be viewed as a form of generating interest clusters based on the categorized user content. However, Gersham fails to specifically disclose generating one or more interest clusters based on the categorized user content; using the one or more interest clusters to determine a user type; generating a webpage based on the categorized user content and the user type. However, Weinberger discloses receiving uploaded content (photos and video) (col 4, ll 22-25) that are grouped together based on contextual information wherein each group represents a distinct category (photos grouped together based on a classification). (Col 1, ll 55-65; 2, ll. 14-25, 30-48) Next, the one or more photo groups are then integrated (combined) into one or more photo stories which share a common theme among the selected groups of photos. (Col 4, ll 12-16; Col 5, ll. 29 – 6, ll. 3 ;9, ll 19-29; Claim 1)  Thus, Weinberger discloses generating interest clusters (photo stories) based on the categorized content. Furthermore, FIG 3 shows an example of different photo stories. One of them is titled “Baby Josh” that comprises different groups of photos (Josh trip to Disneyland, Josh’s first day of school) involving the person named Josh. Another story titled “Tokyo Trip” that comprises different groups of photos involving a user’s trip to Tokyo which each group discloses different events or activities that happened while in Tokyo (Car show, business dinner). Thus, the photo stories are grouped together based on a person/individual like Josh, or based on an event/series of events of an overall event like a trip to Tokyo. Therefore, Weinberger et al disclose using the one or more interest clusters (photo stories) to determine a user type (person, event). Furthermore, the creation of each photo stories involves the creation of content rich documents (webpages) since the photo stories are generated as content rich documents. Thus, when the groups are integrated into a photo story, a webpage is generated for rendering/present the photo story. (Col 3, ll. 40-42) Thus, Weinberger discloses generating a webpage based on the categorized user content and the user type. 
It would have been obvious to one of ordinary skill before the effective filing date of Applicant’s invention to have modified Gershom with the cited features of Weinberger et al since it would have provided the benefit of provide a more entertaining way of viewing and sharing multimedia content and capturing the interest and engaging the attention of other users.

As per dependent Claim 2, Claim 2 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Gershom discloses:
generating the webpage based on the categorized content and the user type comprises automatically generating a plurality of webpages ([0043]-[0054], [0083]-[0085], discloses automatically creating website based on the obtained and filtered/categorized user content/data and information (paragraphs [0044], [0054], [0083]-[0085]) comprises automatically creating webpages (paragraph [0076]), and
the plurality of webpages comprises a homepage and a webpage ([0043]-[0054], [0076], [0083]-[0084], discloses the content of the website comprises webpages (paragraph [0076]) which means including a homepage corresponding to the user content/data and information).
As per dependent Claim 3, Gershom teaches:
receiving a selection of an available domain name suggestion of the plurality of available domain name suggestions ([0067], discloses receiving a user selection of an available suggested domain from the available domain name suggestions)and
transmitting a domain name registration request comprising the available domain name suggestion that was selected ([0067], discloses if an available suggested domain is selected by the user, the domain progresses to an ICANN accredited registrar for registration).

As per dependent Claim 4, Gershom teaches: initiating hosting of a website by storing the webpage and requesting an Internet Protocol (IP) address for the website, wherein the domain name registration request further comprises the IP address for the website ([0067]-[0076], discloses uploading the saved content/webpages to the hosting server and requesting a domain name for the website, where the domain name registration request further comprises the appropriate Name Servers for the website ( [0070]),.

As per dependent Claim 5, Gershom teaches: receiving, a request to change the set of user content, wherein the request indicates modifications to the set of user content ( [0014], [0040], [0077], [0085], discloses receiving a user request to edit content of the website,; and updating the generated webpage based on the modifications to the set of user content ([0014], [0040], [0077], [0085], discloses editing the generated website based on the request).

As per dependent Claim 7, Gershom teaches wherein the website server corresponds to a social networking website ( [0043], [0047], [0051]-[0052], discloses the social network corresponds to a social network site (paragraph [0043])).

As per dependent Claim 8 Gershom teaches extracting a plurality of keywords from metadata of the set of user content ([0067], [0079], [0081], discloses pulling/extracting keywords/key characteristics within the content of the website (paragraph [0067], [0079]) from the meta tags employed in the script of the created website (paragraph [0081])

As per dependent Claim 9, Gershom teaches determining a user type based on the set of user content ([0044], [0054], [0083]-[0084]), disclose the operations comprising determining a user identity (user type) based on the user content/data and information ( [0044], [0054], [0083]-[0084])), wherein the user type is at least one of an individual or an entity ([0011], [0044], [0054]).

As per dependent Claim 10, Gershom teaches wherein the entity is one or more of an educational entity, a business, a company, a group, an institute, a community, a brand, a website, a blog, a product, an area of interest, a hobby, an occupation, or a public figure ([0011], [0044], [0054], [0057], [0083], discloses the entity is a business entity (paragraphs [0011], [0057]), an affiliate, partner corporation/group or other organization (paragraphs [0044], [0083]).

As per dependent Claim 11, Gershom teaches determining a website template based on the user type ( [0040]-[0044]-[0052], discloses determining a website template based on the user identity (paragraphs [0044])).

As per dependent Claim 12, Gershom teaches determining a website template based on the set of user content ( [0040]-[0044], discloses automatically creating the website comprises determining a website template based on the user content/data and information (paragraphs [0044])).

As per dependent Claim 14, Gershom teaches wherein generating the webpage comprises generating one or more of a mockup webpage or a homepage ([0043]-[0054], [0076], [0083]-[0084], discloses the content of the generated website comprises webpages (paragraph [0076]) which means including a homepage).

As per dependent Claim 15, the rejection of Claim 1 is incorporated and furthermore Gershom teaches wherein the generated webpage comprises one of the plurality of available domain name suggestions ([0054], [0065], [0067], discloses the created website comprises the available domain name suggestions).

As per dependent Claim 16, Gershom teaches and wherein the interest clusters comprise pointers to the corresponding set of user content associated with the interest clusters ([0043]-[0054], [0066], [0083]-[0084], discloses data pertaining to the user’s interests and activities retrieved from the social network ( [0066]).Furthermore, see also, Weinberger,  discloses using the contextual information from the metadata to weave a story line for each group using plurality of content rich documents and recognize the contextual information and suggest appropriate theme for rendering the multimedia content wherein the contextual information can encompass one or more of W4 attributes defining the who, what, where and when of the captured multimedia content that defines the social, spatial, temporal and geographical aspect that describe the context under which a multimedia content was captured (Col 4,ll 27-34; Col 5, ll. 29 – 6, ll 3)
As per dependent Claim 17, Gershom teaches wherein generating the plurality of domain name suggestions based on the set of user content comprises generating the plurality of domain name suggestions based on keywords wherein the keywords associated with the plurality of interest clusters or determined during generation of the plurality of interest clusters ([0053]-[0067], disclose automatically generating the series of domain name suggestions ( [0054]) based on keywords within the user content/data and information corresponding to data pertained from the user’s interests and activities retrieved from the social network ( [0066]-[0067]).

As per dependent Claim 18, Gershom teaches the operations further comprising receiving a selection of an available domain name suggestion of the plurality of available domain name suggestions, wherein generating the webpage based on the set of user content comprises generating the webpage based on the selection of the available domain name suggestion and generating the webpage using content that corresponds to an interest cluster used to generate the available domain name suggestion that was selected ( [0044], [0053]-[0067], disclose receiving a user selection of an available suggested domain from the available domain name suggestions ( [0067]), where automatically creating the website ( [0044]) based on the user selection of the available suggested domain and the website is created using content that corresponds to data pertained from the user’s interests and activities retrieved from the social network ( [0066]-[0067]) used to generate the available suggested domain that was selected ( [0067])).
As per independent Claim 19 and 20, Claims 19 and 20 recites similar limitations and rejected under similar rationale. Furthermore, Gershom discloses a medium. (0007 discloses a computer wherein a computer has a medium)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gershom in further view of Weinberger et al in further view of Blinn (US Publication No. 20160057100).
As per dependent Claim 21, Gershom does not specifically teach a change to a security setting of the generated webpage or a change to a read or a write permission of the webpage. However, Blinn teaches:  a change to a security setting of the generated webpage or a change to a read or a write permission of the webpage (Abstract; [0025]-[0026], [0035]-[0037], [0040], [0067], Table 3, disclose a system for creating custom domain name links creating and posting content or edit content to a blog comprising receiving receive a request to edit content (paragraph [0036]) and modify custom domain name map records (security setting) (paragraph [0067], Table 3) of the generated website, which is similar or equivalent to a change to a security setting of the generated webpage or a change to a read or a write permission of the webpage).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having a change to a security setting of the generated webpage or a change to a read or a write permission of the webpage as suggested by Blinn into Gershom and Ansel’s systems because all these systems relate to creating a domain name for a website.  The combination would modify Gershom and Ansel’s systems to reduce a number of domains that must be remembered and recalled by the user and also enables the user's domain name to operate as a vanity or custom domain name, and allow the domain name to be used to reference services hosted by many different companies for many different purposes as Blinn suggested in paragraph [0029].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gershom in further view of Weinberger et al in further view of Wexler (US Publication No. US 20160140146 A1)
As per dependent claim 22, the cited art fails to specifically disclose wherein the one or more classifications are determined by one or more neural networks. However, Wexler et al discloses categorization of content using a Deep Convolutional Neural Network to analyze each image to produce a set of keywords describing the semantic content. The image is tagged with these keywords. This is a form of classification using a neural network. (0107, 0113)
It would have been obvious to one of ordinary skill before the effective filing date of Applicant’s invention to have modified Gershom with the cited features of Wexler et al since it would have provided the benefit of improving the system's ability to search images with natural language.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gershom in further view of Weinberger et al in further view of Brandt et al (US Publication No. US 20170140213A1, EFD 2015)
As per dependent claim 23, the cited art fails to specifically disclose wherein the one or more interest clusters are generated using one or more of a learning algorithm or a neural network. However, Brandt et al discloses one or more interest clusters are generated using one or more of a learning algorithm or a neural network (0039-0041; 0044, 0046: discloses clustering using a machine learning/neural network)
It would have been obvious to one of ordinary skill before the effective filing date of Applicant’s invention to have modified Gershom with the cited features of Wexler et al since it would have provided the benefit of recognizes people with increased accuracy and speed.

Response to Arguments
Applicant’s arguments with respect to claims 1, 19-20 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be provided to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177